Judge Cammack
Affirming.
In March, 1949, we refused to take jurisdiction of three Commonwealth cases in which Swannie Coomer was the appellant and one in which Tommie Lee was the appellant, because none of the records contained a judgment. Subsequently, the judge of the Wolfe Circuit Court entered a nunc pro tunc judgment in each of the cases. In the present action Lee and Coomer sought to enjoin the sheriff and clerk of Wolfe County from proceeding under the nunc pro tunc judgments, and also to have those judgments set aside. The appeal is from a judgment sustaining a demurrer to the petition.
The petition recites the proceedings in this Court in the Commonwealth cases. It is alleged also that the nunc pro tunc judgments were entered in violation of the Civil Code of Practice. There is no allegation of facts, however, stating in what manner the judgments were void, nor as to why the court was without jurisdiction to enter them. The records in the Commonwealth cases show that those trials were regular in all respects except for the entry of the judgments upon the verdicts of guilty. Therefore, in the absence of any contrary showing, there were sufficient memoranda to warrant the entry of the nunc pro tunc judgments.
Judgment affirmed.